Head, Justice.
If the bill of exceptions in this case presents any question for review by this court, it is that the trial judge erred in requiring the deposit of a sum of money as a condition precedent to the grant of an injunction restraining the defendants in error from interfering with the plaintiff in error in the erection of an electric line through the property of the defendants in error. On the suggestion of counsel for the defendants in error, and by the response of the plaintiff in error to a rule nisi by this court, it appears that the plaintiff in error deposited the sum of money required by the order of the trial judge, and built the electric line. The question sought to be raised in the bill of exceptions is therefore moot, and the writ of error must be dismissed.

Writ oj error dismissed.


All the Justices concur.

George W. Westmoreland, for plaintiff.
R. Howard Gordon and Rupert A. Brown, for defendants.